Citation Nr: 9918398	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-26 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rectal prolapse, 
claimed as rectal bleeding due to undiagnosed illness.

2.  Entitlement to service connection for hemorrhoids, 
claimed as rectal bleeding due to undiagnosed illness.

3.  Entitlement to service connection for skin rash due to 
undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome, claimed as diarrhea and abdominal pain due to 
undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
aches/pain and muscle twitching, also claimed as flu like 
symptoms due to undiagnosed illness.

6.  Entitlement to service connection for gastroduodenitis, 
claimed as digestive problems, vomiting, nausea, generalized 
sickness, abdominal pain due to undiagnosed illness.

7.  Entitlement to service connection for fatigue, also 
claimed as flu-like symptoms due to undiagnosed illness.

8.  Entitlement to service connection for dizziness due to 
undiagnosed illness.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as respiratory condition, 
shortness of breath, due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1991, and served in the Persian Gulf.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), that awarded service connection for post-
traumatic stress disorder, 50 percent disabling; lumbosacral 
strain, 10% disabling; bilateral hearing loss, 0% disabling; 
and headaches due to undiagnosed illness, 10% disabling.


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between any current diagnosis of rectal prolapse, 
hemorrhoids, irritable bowel syndrome, gastroduodenitis, and 
chronic obstructive pulmonary disease (COPD) disability and 
the veteran's prior period of service.  

2.  There is no medical evidence of a current illness 
incapable of diagnosis, manifest by objective findings of 
skin rash, diarrhea, abdominal pain, muscle and joint 
aches/pain, muscle twitching, flu-like symptoms, digestive 
problems, vomiting, nausea, generalized sickness, fatigue, 
dizziness, respiratory condition, and shortness of breath.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for rectal prolapse, 
hemorrhoids, skin rash, irritable bowel syndrome, 
gastroduodenitis, and chronic obstructive pulmonary disease.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303  (1998).

2.  The veteran has not submitted evidence of a well grounded 
claim regarding service connection for rectal bleeding, skin 
rash, diarrhea, abdominal pain, muscle and joint aches/pain, 
muscle twitching, flu-like symptoms, digestive problems, 
vomiting, nausea, generalized sickness, fatigue, dizziness, 
respiratory condition, and shortness of breath due to 
undiagnosed illness as result of service in Southwest Asia 
during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection may be granted, when the facts, as shown 
by the evidence, establish chronic disability caused by a 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A 
veteran is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service.  
38 U.S.C.A. § 1132 (West 1991).  This presumption of 
soundness can be rebutted if there exists clear and 
unmistakable evidence demonstrating that an injury or disease 
existed prior to entrance into service.  See 38 C.F.R. 
§ 3.304(a) (1998).

In the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In addition to the above law and regulations, 38 U.S.C.A. 
§ 1117(a) authorizes VA to pay compensation to "any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness (or combination of undiagnosed 
illnesses)" that either became manifest during service in 
the Southwest Asia theater or operations during the Persian 
Gulf War or became manifest to a degree of disability of 10 
percent or more within any presumptive period prescribed by 
VA.  

VA's implementing regulation is 38 C.F.R. § 3.317, which 
provides for entitlement to compensation under 38 U.S.C.A. 
§ 1117 for a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms; provided that:  (1) the disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (2) the disability can not 
be attributed to any known clinical diagnosis by history, 
physical examination and laboratory tests.  38 C.F.R. 
§ 3.317(a) (1998).

The threshold question to be answered in all cases is whether 
the claim is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 vet. App. 498, 506 
91995); see also 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

Although the Court has not specifically addressed what would 
be a "well-grounded claim" with respect to a claim for 
benefits from a Persian Gulf veteran for chronic disability 
resulting from an undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, the VA General Counsel recently 
issued an opinion which set forth guidelines for determining 
whether such a claim is well grounded.  See VA O.G.C. Prec. 
Op. No 4-99 (May 3, 1999).  Precedent opinions are binding 
except to the extent inconsistent with binding judicial 
decisions.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(citing 38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. 
§ 19.5).  

The VA General Counsel has determined that the necessary 
elements for a well-grounded claim for benefits under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, may be identified 
as follows:  (1) proof of active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) proof of one or more signs or 
symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No 4-99 (May 3, 1999).

The veteran has been awarded service connection for the 
following disabilities:  1) post traumatic stress disorder, 
also claimed as nervousness, trouble sleeping, and memory 
loss due to undiagnosed illness, evaluated as 50 per cent 
disabling; 2) lumbosacral strain, claimed as low back pain, 
evaluated as 10 percent disabling; 3) atypical headaches due 
to undiagnosed illness, evaluated as 10 percent disabling; 
and 4) bilateral hearing loss, evaluated as noncompensable 
(0% disabling).  


I.  Service connection for hemorrhoids and rectal prolapse 
claimed as rectal bleeding due to undiagnosed illness

The veteran contends, in essence, that he now has chronic 
disability due to undiagnosed illness manifested by rectal 
bleeding.  The service entrance examination report noted 
normal anus and rectum.  The service medical treatment 
records are negative for any objective finding or subjective 
complaint of rectal bleeding.  The service separation 
examination report dated June 1991 likewise noted no 
abnormality of anus and rectum.  However, on the "Report of 
Medical History" completed by the veteran the at time of the 
June 1991 separation examination, a history of "hemorrhoids 
EPTS [existed prior to service] resolved" was noted.

In January 1994 the veteran submitted a claim for multiple 
medical disabilities to include rectal bleeding.  Thereafter 
during a special VA Persian Gulf registry evaluation in 
September 1994, he was afforded a gastroenterology 
examination.  Noted complaints included intermittent diarrhea 
and intermittent rectal bleeding for approximately 18 months, 
but with no weight loss, abdominal pain or melena.  It was 
noted that there was no anemia or other signs of 
malnutrition.  Alcohol abuse was also noted.  Physical 
examination of the rectum revealed good tone, skin tags, and 
a red ulcerated lesion.  Following endoscopic exam, the final 
diagnostic impression was:(1) internal and external 
hemorrhoids; and (2) perianal ulcer.  VA outpatient treatment 
records, dated December 1994, show treatment for hemorrhoids 
and skin lesion on left buttock.  

A VA general medical examination report dated November 1996 
noted subjective symptoms of myalgias, arthralgias, 
headaches, dizziness, fatigue, nervousness, and occasional 
rectal bleeding with slight diarrhea.  A history of diagnosis 
of Persian gulf war syndrome was also noted.  No objective 
findings as to the rectum or anus were noted.  The final 
diagnosis was "[s]ymptoms consistent with Persian Gulf War 
Syndrome."

A report of VA examination for alimentary appendages dated 
March 1997, noted various subjective complaints to include 
bright red blood per rectum.  The examiner noted that a 
flexible sigmoidoscopy performed two years earlier had 
revealed some prominent external and internal hemorrhoids.  A 
history of heavy alcohol abuse was noted.  Physical 
examination of rectum revealed mildly prolapsed rectal mucosa 
with hemorrhoids and visible areas of fresh blood on the 
perianal area.  Stool was brown and heme positive.  The 
diagnoses included:  "Bright red blood per rectum secondary 
to rectal prolapse and hemorrhoids."

ANALYSIS

In the instant case, the Board finds that the veteran has 
failed to satisfy the evidentiary requirements for a well-
grounded claim under 38 U.S.C.A. § 1117.  Specifically, the 
Board finds that the veteran has failed to present any 
evidence of signs or symptoms of "undiagnosed illness" or of 
chronic disability resulting from said undiagnosed illness.  
While there is objective evidence of rectal bleeding as 
claimed by the veteran; this has been medical attributed to a 
diagnosis of hemorrhoids, both internal and external as well 
as rectal prolapse.  Thus, the veteran has failed to present 
a well grounded claim for service connection for rectal 
bleeding due to undiagnosed illness.

The VA has also denied service connection for each diagnosed 
disorder associated with the claimed rectal bleeding; that 
is, hemorrhoids and rectal prolapse.  In this case, the claim 
for service connection for rectal prolapse is not well 
grounded.  While there is current diagnosis of this disorder, 
there is no evidence of this disorder during service and 
there is no competent medical evidence linking the disability 
to the veteran's prior service.  See Caluza, supra.

With regard to the claim for service connection for 
hemorrhoids, the Board also finds this claim to be not well-
grounded.  Specifically, the Board finds no evidence of 
hemorrhoids during service.  Initially, the Board finds that 
the reference to "Hemorrhoids EPTS Resolved" in the 
veteran's Report of Medical History is not a medical finding 
or diagnosis but rather appears to be a notation to further 
clarify the medical history as related by the veteran.  It is 
not evidence of the presence of disease in-service.  
Furthermore, the first medical diagnosis of hemorrhoids was 
in September 1994, three years later.  At that time a history 
of rectal bleeding for approximately 18 months was noted.  
Thus, the Board finds that not only is there no evidence of 
injury or disease in service, but further finds that the 
veteran has also failed to present medical evidence of a 
nexus between current disability and his prior service.  

Therefore, the claims for service connection for hemorrhoids 
and rectal prolapse, claimed as rectal bleeding due to 
undiagnosed illness, must be denied.



II.  Entitlement to service connection for skin rash due to 
undiagnosed illness

Review of the service medical records revealed no evidence of 
chronic skin disorder during service; furthermore, the 
service separation examination report dated June 1991 noted 
no skin abnormalities.  Examination report from the veteran's 
Persian Gulf protocol examination dated September 1994 noted 
the skin was negative for rashes or lesions.  On endocrine 
consultation report dated October 1994, skin was noted to be 
normal.  In November 1994, the veteran was referred to 
dermatology for evaluation of pink lesions over the sacral 
and back area but not seen as there was no appointment time 
available.  In December 1994, the veteran presented at the 
emergency room with two week history of buttock sores.  He 
was subsequently evaluated by general surgery and sebaceous 
cysts were ruled out and he was diagnosed to have skin lesion 
on left buttock.  

ANALYSIS

The Board concludes that the veteran has failed to present 
evidence of a well grounded claim for skin rash, either on a 
direct basis or under 38 U.S.C.A. § 1117 due to an 
undiagnosed illness.  With regard to the claim based on 
38 U.S.C.A. § 1117, the Board finds that there is no evidence 
of chronic disability due to undiagnosed illness.  The 
medical evidence shows no evidence of a rash at all and only 
treatment for an acute episode of skin lesion in December 
1994.  With regard to the claim for direct service connection 
for a rash, the Board finds that the veteran has failed to 
present medical evidence of a current disability as well as 
medical evidence of a link between any current skin 
disability and his prior period of active service.


III.  Entitlement to service connection for irritable bowel 
syndrome and gastroduodenitis, claimed as diarrhea, abdominal 
pain, digestive problems, vomiting, nausea, and generalized 
sickness due to undiagnosed illness

The veteran has alleged that since his return from the 
Persian Gulf and discharge from active service, he has 
suffered with digestive problems with intermittent diarrhea, 
an impulse to vomit and "general sickness".  

Review of the service medical records revealed no evidence of 
any complaint, finding or diagnosis relative to a 
gastrointestinal disorder or disability.  Service separation 
examination report dated June 1991 also noted no abnormality.  
The veteran did report on the June 1991 "Report of Medical 
History" a history of intermittent epigastric burning after 
eating spicy foods, controlled by diet.  He also reported a 
history of treatment for ulcer.  

VA gastroenterology consultation report dated September 1994 
noted history of intermittent diarrhea with no abdominal 
pain, weight loss, or melena.  A progress report dated 
October 1994 noted diarrhea rarely.  A gastro-intestinal (GI) 
clinic note dated October 1994 noted chronic alcohol abuse (1 
quart every other day) with intermittent diarrhea and rectal 
bleeding for approximately 18 months.  The assessment was 
chronic diarrhea.  Flexible sigmoidectomy in October 1994 
revealed no abnormality other than hemorrhoids, internal and 
external; stool studies were negative.  Liver biopsy report 
dated February 1997 was normal.  An upper GI series performed 
in November 1996 had shown a single prominent thickened fold 
in the distal esophagus.  There was also antral  pyloric and 
duodenal fold thickening consistent with antral pyloric 
inflammation and duodenitis.  Blood analysis at that time was 
normal.

The veteran was afforded a VA gastrointestinal examination in 
March 1997.  The examiner noted 2 to 3 year history of 
abdominal pain and diarrhea.  Results of prior diagnostic 
studies were also reviewed.  Following examination; the 
diagnoses were: 1) rectal bleeding secondary to rectal 
prolapse and hemorrhoids; 2) chronic diarrhea and abdominal 
pain secondary to alcohol use and irritable bowel syndrome; 
3) abnormal ALT secondary to heavy alcohol use; 4) abnormal 
upper GI series with history of alcohol abuse.  The examiner 
further noted that an esophagogastroduodenoscopy performed in 
January 1997 had shown gastroduodenitis with positive 
helicobacter pyloril which was treated.  

ANALYSIS

The Board finds that the veteran has failed to present a well 
grounded claim under 38 U.S.C.A. § 1117 for diarrhea, 
abdominal pain, digestive problems, vomiting, nausea, and 
generalized sickness due to an undiagnosed illness as a 
result of service in Southwest Asia during the Persian Gulf 
War.  Specifically, there is no  objective evidence of 
vomiting, nausea or generalized sickness.  Nor, is there any 
evidence that the veteran has chronic disability due to an 
undiagnosed illness as the veteran's chronic diarrhea and 
abdominal pain have been attributed to diagnosed identifiable 
disorders as well as linked to the veteran's chronic alcohol 
abuse.

The Board further finds that the veteran has failed to 
present a well-grounded claim for direct service connection 
for a gastrointestinal disorder.  There is no medical 
evidence of a link between his current disability, diagnosed 
as irritable bowel syndrome and gastroduodenitis, and his 
prior period of active service.  


IV.  Entitlement to service connection for muscle and joint 
aches/pain and muscle twitching, fatigue, flu-like symptoms, 
and dizziness, due to undiagnosed illness.

The veteran has alleged that he suffers from all of these 
symptoms due to an undiagnosed illness as a result of his 
service in Southwest Asia during the Persian Gulf.  Review of 
the veteran's service medical records revealed no evidence of 
complaint or finding of any of these signs or symptoms, or of 
a diagnosis of chronic disability manifest by any of these 
alleged symptoms.  

VA medical records show the veteran was seen in September 
1994 with complaints of muscle aches and joint stiffness of 9 
to 10 month duration.  Physical examination was normal with 
no objective findings of chronic disability.  Rheumatology 
consult record dated late September 1994 noted complaint of 
flu-like aches in legs, back and arms; physical exam revealed 
mild diffuse tenderness of muscles of the paraspinal, 
suprascapular, quads, and arms.  The diagnostic assessment 
was arthralgias/myalgias.  In October 1994 the myalgias were 
noted to be better.  He was seen again in April 1995 for 
myalgias in calves but denied joint pain.  

A VA examination of the spine dated November 1996, resulted 
in diagnosis of chronic lumbosacral strain.  Neurological 
examination report dated November 1996 noted the veteran 
complained of occasional dizziness and low back pain.  While 
in the waiting room, he apparently experienced a twitching 
episode which allegedly had happened once before.  
Neurological examination was normal.  There was no objective 
evidence of joint pain and physical examination of the 
musculoskeletal system was within normal limits except for 
low back.  The examiner further opined that the veteran's 
multiple vague complaints might be manifestation of a 
psychiatric disorder.  An MRI of the brain in December 1997 
was essentially normal except for evidence of sinus disorder.  
A polysomnography report, dated September 1997 from the VA 
sleep laboratory noted no significant sleep apnea although 
his sleep was periodically disturbed by chronic 
musculoskeletal pain.

ANALYSIS

As noted earlier in this decision, the veteran has been 
awarded service connection for PTSD (claimed as nervousness, 
trouble sleeping, and memory loss due to undiagnosed illness) 
(50% disabling), lumbosacral strain (10% disabling) and also 
for atypical headaches due to undiagnosed illness (10% 
disabling).  With regard to the veteran's remaining claims of 
fatigue, dizziness, muscle and joint aches/pain and muscle 
twitching, also claimed as flu-like symptoms, due to 
undiagnosed illness, the Board finds that the veteran has 
failed to present a well-grounded claim under 38 U.S.C.A. 
§ 1117 in that there is no objective evidence of chronic 
disability nor medical evidence that the veteran suffers from 
an undiagnosed illness manifest by the claimed symptoms.  

With regard to service connection under 38 U.S.C.A. § 1110 
and 1131, the Board also finds that the veteran has failed to 
present a well-grounded claim.  There is no evidence of 
chronic disability during service nor is there medical 
evidence of a nexus between any current disability and the 
veteran's prior active service.  Thus, the claims must be 
denied.


V.  Entitlement to service connection for chronic obstructive 
pulmonary disease claimed as respiratory condition, shortness 
of breath, due to undiagnosed illness

Service entrance examination report dated January 1986 noted 
normal lungs and chest.  Review of service treatment records 
revealed that the veteran was seen in February 1990 for 
complaint of productive cough and sore throat of two weeks 
duration.  The assessment was prolonged symptoms of cold.  At 
separation physical examination in June 1991, the veteran 
complained of infrequent nonproductive cough of 8 months 
duration.  Chest x-ray was negative.  The assessment was 
nonproductive cough.  On the "Medical History Report" it 
was noted that the veteran had an episode of coughing up 
blood in April 1990 with respiratory illness which was 
resolved.  It was further noted that the veteran reported a 
tobacco habit of 2 packs per day for seven years duration.  

VA Persian Gulf Registry report dated September 1994 noted no 
chest pain or shortness of breath except with long walk.  
Radiographic reports dated July 1994, September 1994, 
November 1994, and March 1995 show that a series of chest x-
rays revealed no evidence of active pulmonary disease.  VA 
pulmonary evaluation was performed in September 1994; 
findings included mild cough and dyspnea with climbing 2 
flights of stairs.  The veteran's cigarette consumption was 
noted to be 10-20 cigarettes per day for 10 year duration.  
The final diagnosis was chronic obstructive pulmonary disease 
(COPD).

VA pulmonary examination report dated November 1996, noted 
complaint of shortness of breath on exertion and productive 
cough which the veteran related to his smoking habit.  He 
reported no chest pain, palpitations, diaphoresis, hemoptysis 
or hematemesis.  The veteran currently smoked about half pack 
a day.  He complained that he was unable to do any exercise 
demanding job due to his shortness of breath.  Chest x-ray 
revealed mildly hyperinflated lungs.  Pulmonary function 
tests were normal.  The final diagnosis was shortness of 
breath possibly related to general deconditioning.  

ANALSIS

The Board finds that the veteran has failed to present a 
well-grounded claim for service connection either under 
38 U.S.C.A. § 1117 on the basis of undiagnosed illness, or 
under 38 U.S.C.A. §§ 1110 and 1131 for service connection for 
a chronic disability due to disease or injury incurred or 
aggravated in service.

As to the claim of disability due to an undiagnosed illness, 
the veteran has failed to present objective evidence of 
chronic disability due to an undiagnosed illness.  Medical 
evidence shows that the veteran's cough has been attributed 
to his smoking habit and diagnosis of chronic obstructive 
pulmonary disease; and his shortness of breath attributed to 
his general deconditioning.  There is no medical evidence 
that the veteran has an undiagnosed illness manifested by a 
cough and shortness of breath.

As to the claim of entitlement to service connection for 
chronic obstructive pulmonary disease, the Board also finds 
that the veteran has failed to present a well-grounded claim.  
There is no evidence of chronic disability during service or 
for several years thereafter.  Although a cough was noted at 
discharge, this is not a recognized disability for 
compensation purposes.  Furthermore, there is no medical 
evidence of an etiological or causal link between the current 
diagnosis of chronic obstructive pulmonary disease, and the 
veteran's prior period of active duty or any incident 
thereof.  Thus, the claim must be denied.



ORDER

Service connection for rectal prolapse and hemorrhoids, 
claimed as rectal bleeding due to undiagnosed illness, is 
denied.  
Service connection for skin rash due to undiagnosed illness, 
is denied.
Service connection for irritable bowel syndrome and 
gastroduodenitis, claimed as diarrhea, abdominal pain, 
digestive problems, vomiting, nausea, and generalized 
sickness due to undiagnosed illness, is denied.
Service connection for muscle and joint aches/pain and muscle 
twitching, dizziness, and fatigue, also claimed as flu-like 
symptoms due to undiagnosed illness, is denied.
Service connection for chronic obstructive pulmonary disease, 
claimed as respiratory condition, shortness of breath, due to 
undiagnosed illness, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

